            Case 1:20-cv-11283-ADB Document 98 Filed 07/13/20 Page 1 of 8



                            UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF MASSACHUSETTS


 PRESIDENT AND FELLOWS OF
 HARVARD COLLEGE and
 MASSACHUSETTS INSTITUTE OF
 TECHNOLOGY,

                     Plaintiffs,

                v.                                     Civil Action No. 1:20-cv-11283-ADB
 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY; UNITED
 STATES IMMIGRATION AND
 CUSTOMS ENFORCEMENT; CHAD F.
 WOLF, in his official capacity as Acting
 Secretary of the United States Department of
 Homeland Security; and MATTHEW
 ALBENCE, in his official capacity as Acting
 Director United States Immigration and
 Customs Enforcement,

                     Defendants.


                  SUPPLEMENTAL DECLARATION OF ALAN M. GARBER

       I, Alan M. Garber, hereby state under the penalty of perjury that the following statements are

true and accurate to the best of my knowledge, and that I could testify to these matters if called to do

so:

       1.      I am Provost of Harvard University (“Harvard” or the “University”). I submit this

declaration to provide additional information regarding Harvard’s planning process for the fall

semester, the diﬃculties of changing course, and the eﬀects that the COVID-19 and Fall 2020

directive issued by the United States Customs and Immigration Enforcement (“ICE”) on July 6,

2020 (“July 6 Directive”) will have on Harvard and its students.      e information contained in this

declaration is based on my personal knowledge and, in some instances, on facts I have learned from
               Case 1:20-cv-11283-ADB Document 98 Filed 07/13/20 Page 2 of 8



others within the Harvard community, including faculty and staﬀ involved in the University’s

COVID-19 operational plans and the University’s eﬀorts to support international students.

        2.       As described in my July 8, 2020 declaration, the Harvard administration spent a

tremendous amount of time planning for the fall semester, including convening committees,

engaging experts, and working with faculty and staﬀ in all of the Schools across the University. One

overarching goal has informed all of our deliberations since March 2020: safely making the

University fully operational as soon as possible.

        3.       We began planning for the fall semester in March 2020 with that goal in mind.

Beginning the preparations for the fall semester so soon after the onset of the pandemic in the United

States allowed each School, and the University as a whole, to create plans and procedures designed

to protect the safety of our students, faculty, and staﬀ, while also balancing important pedagogical

interests.     at balance will, in turn, lead to the University being positioned to become fully

operational in-person more quickly than if we commenced in-person operations too hastily, in which

case we might set in motion events that would once again force the University to shut down

operations.

        4.       More specifically, we have been, and continue to be, concerned that if we scale up

operations too quickly, or invite too many people to live on campus too soon, we could face an

outbreak that would leave us no choice but to once again shut down campus entirely and send

students home. In that case, we would face two sets of challenges: the significant short-term

challenges associated with shutting down campus and the long-term challenges of eﬀectively and

safely reopening campus a second time. We came to the conclusion that if we did not reopen with

suﬃcient safeguards, Harvard would ultimately face much longer delays before it became fully

operational.




                                                    -2-
             Case 1:20-cv-11283-ADB Document 98 Filed 07/13/20 Page 3 of 8



        5.      I described in my July 8 declaration many of the planning activities Harvard’s central

administration took to prepare for the fall semester. Harvard’s Schools also undertook extensive

planning activities. In March 2020, all 12 Harvard Schools were asked to consider the possibility of

three scenarios for the fall semester: (1) a near-normal semester of in-person learning, with most or

all students on campus, possibly with physical distancing requirements in place; (2) remote teaching

for all or a large part of fall semester, with some instruction online and some in-person; and

(3) deferring instruction to a later date.

        6.      Each School then began its own assessments. For example, the Faculty of Arts and

Sciences, which includes Harvard College, announced 11 working groups to inform its decision-

making.      ose working groups covered such topics as preparing undergraduate housing for safe

operations, identifying conditions that would allow for the return of a substantial number of students,

scheduling classes, implementing testing and contact tracing, and addressing financial planning.

        7.      In addition to the extensive coordination between the central administration and

Harvard’s individual Schools (and the myriad committees those Schools formed), Harvard relied

heavily on modeling and research by public health and medical experts, including Rochelle

Walensky, the Chief of Infectious Diseases at Massachusetts General Hospital and a Professor at

Harvard Medical School; David Paltiel, a Professor of Public Health at the Yale School of Public

Health and Co-Director of the Public Health Modeling Concentration; and Marc Lipsitch, Professor

of Epidemiology at the Harvard T.H. Chan School of Public Health, along with his colleagues at the

School’s Center for Communicable Disease Dynamics.           ose experts assisted in modeling the likely

duration of the pandemic, the probability of a second wave of cases, and diﬀerent testing and contact

tracing scenarios at Harvard.

        8.        e central administration and Harvard’s Schools used that expertise and the

collaboration with faculty, students, and staﬀ to establish a considered plan for the fall semester.

                                                  -3-
              Case 1:20-cv-11283-ADB Document 98 Filed 07/13/20 Page 4 of 8



        9.      To achieve our overarching goal to return to full operations while also prioritizing the

health and safety of the Harvard community and providing high-quality education, we considered a

number of public health, pedagogical, and community concerns.

        10.     Among the public health and safety concerns at the forefront of our decision-making

were:

                a.     We considered the ventilation in our classrooms and the likely duration of

        exposure during various types of lectures and seminars.      ese considerations involved

        granular discussions between members of the facilities team, the central administration, and

        faculty and department heads in charge of curriculum planning. In a number of our

        classrooms, the ventilation is not suﬃcient to allow a class of typical size to use the space and

        maintain adequate safety protocols. To take one example, we have created an inventory of the

        417 available instructional rooms at the Faculty of Arts and Sciences, which includes Harvard

        College. For those instructional rooms, we have detailed the square footage per room and

        considered the long-term occupational density requirements that we would need to impose in

        those classrooms.

                b.     As described in my July 8 declaration, the median age of the faculty members

        of the Faculty of Arts and Sciences, which includes Harvard College, is over 60. Given the

        age of many of our faculty members, they are at higher risk of developing complications from

        COVID-19.

                c.     Harvard is also cognizant of its duty to be a good citizen of the City of

        Cambridge and the Greater Boston area. While there is tremendous value to maintaining a

        rigorous and vibrant academic community in our cities, Harvard is concerned about

        contributing to the number of COVID-19 cases in Cambridge and Boston and making it more




                                                  -4-
             Case 1:20-cv-11283-ADB Document 98 Filed 07/13/20 Page 5 of 8



       diﬃcult for the metropolitan area and the entire Commonwealth to keep the number of cases

       at manageable levels for our hospitals and their intensive care units.

               d.       We have also considered the practical eﬀects of gathering thousands of

       students in one place.     e recent upward trend in COVID-19 cases throughout many parts of

       the country has confirmed many of the assumptions underlying our modeling. When

       restrictions are relaxed and people are allowed to gather in large groups—especially

       indoors—the number of COVID-19 cases begins to rise.           e close quarters in classrooms,

       dormitories, and dining halls would exacerbate the eﬀects of any gathering. Even with

       masking and physical distancing requirements in place, students would need to take masks oﬀ

       to eat or drink, and in noisy spaces would likely take masks oﬀ and raise the volume of their

       voices, increasing the likelihood of transmission. In recent days, the trend in the number of

       deaths attributable to COVID-19 seems to have followed the rising number of COVID-19

       cases, reinforcing the potential harms of allowing a return to normal gathering and interaction

       too quickly.

       11.          e central administration and members of each individual School also spent months

analyzing the pedagogical impacts of the various educational models that we considered

implementing this fall.

               a.       Fundamentally, remote and in-person learning entail very diﬀerent needs. We

       understood early on in the process (and with the aid of a partial spring semester of virtual

       learning experience to draw from), that it is possible to optimize a class, lecture, lab, or

       seminar for in-person learning or for remote learning, but it is very diﬃcult to simultaneously

       do both well. Each School and program is diﬀerent, and the faculty of each School worked

       diligently to determine which educational model would best promote learning.          at input

       from faculty led most of Harvard’s Schools to conclude that a fully remote option was the

                                                  -5-
             Case 1:20-cv-11283-ADB Document 98 Filed 07/13/20 Page 6 of 8



       better pedagogical choice for the fall. Many faculty members indicated to the central

       administration that they would be more successful if they sought to optimize their courses for

       a remote model, rather than designing a dual program that tried to serve students both in-

       person and online.

               b.       Harvard also operated with the understanding that, if courses were designed for

       an in-person model—in other words, conventional classroom teaching—a rapid shift to online

       teaching would compromise learning. We therefore concluded that it was preferable to design

       remote curricula at the outset, rather than being forced to revert to remote learning after

       returning to an in-person model.

       12.     When the majority of Harvard’s Schools made the decision to be fully remote in Fall

2020, we understood that we could not entirely stop the incidence of COVID-19 on campus. We

seek to minimize the risk that any of our students, faculty, or staﬀ will contract COVID-19. We are

particularly focused on preventing an outbreak that is large enough to warrant shutting down

campus. We have instituted a number of guidelines to do so, including converting on-campus

housing to single-occupancy rooms, allowing no more than two students to share a bathroom, and

creating a testing and tracing protocol for those living on campus.

       13.     In making its decisions for the fall semester, Harvard relied on the COVID-19:

Guidance for SEVP Stakeholders issued by ICE on March 13, 2020 (“March 13 Guidance”). In

particular, Harvard relied on the assurances that the March 13 Guidance would remain “in eﬀect for

the duration of the emergency” in formulating its careful plans for the semester.

       14.          e March 13 Guidance allowed Harvard and other universities the flexibility to

operate in a way that protected the health and safety of its students, faculty, and staﬀ, while also

providing the best education possible during a global pandemic. Since at least March, the various

committees, working groups, administrators, faculty, and staﬀ tasked with planning for the fall

                                                   -6-
             Case 1:20-cv-11283-ADB Document 98 Filed 07/13/20 Page 7 of 8



semester have relied on the March 13 Guidance to inform their decisions.       e July 6 Directive asks

us to sacrifice those careful judgments in a time frame that is very diﬃcult, if not impossible.

       15.     Harvard made a number of important scheduling decisions based on the March 13

guidance.     ese deadlines are not arbitrary. Each deadline is set for a reason, because information

provided prior to those deadlines allows the University to plan every aspect of the fall semester, such

as housing needs, class schedules and capacity, and finances. A number of those deadlines are

imminent. For example, the deadline for Harvard College students to petition to live on campus this

fall is today, July 13; the deadline for Harvard College students to confirm their fall enrollment

plans, including requesting a deferral or leave of absence and confirming housing plans, is July 24;

the fall tuition deadline is August 15; and the class registration deadline is August 26. Each deadline

is in place so that we are ready to begin classes on September 2.

       16.     To determine how best to assist our F-1 visa students, we have collected information

in the last week about the impact of the July 6 Directive on our students. What follows is just a

sampling of the ways in which the July 6 Directive impacts Harvard students:

               a.        e Harvard Kennedy School, for example, has over 100 returning

       international students who are studying in the United States on F-1 visas. A survey conducted

       by the Kennedy School indicates that more than half of these students are considering taking a

       leave of absence due to the July 6 Directive.     at loss would fundamentally alter the nature

       of the program at the Kennedy School. As described in Mark Elliott’s July 8 declaration, the

       curriculum at the Kennedy School depends on the contributions of international students

       because they oﬀer unique perspectives about diﬀerent approaches to governance and policy.

               b.      Many students indicated that they have concerns about losing their chance to

       use the Optional Practical Training benefit of the F-1 visa to seek employment opportunities.

       If students cannot re-enter the country due to travel restrictions or closures of consular

                                                  -7-
             Case 1:20-cv-11283-ADB Document 98 Filed 07/13/20 Page 8 of 8



       services, they would be ineligible for OPT, an important benefit to the students and to

       employers.

       17.          e number of students aﬀected by the July 6 Directive in varying ways is staggering

and demonstrates the impact of the July 6 Directive on the Harvard community. More than 4,000

students at Harvard are studying on F-1 visas.

               a.       Approximately 2,000 of Harvard’s F-1 visa students are from countries subject

       to a COVID-19-related or other ban on travel into the United States, meaning they may not be

       able to return to the United States when their programs are no longer fully remote.

               b.       Many students are from countries that are deemed to be unsafe. For example,

       more than 1,000 F-1 visa students are from countries subject to “Do Not Travel” advisories

       issued by the U.S. Department of State, and over 100 students are from countries undergoing

       humanitarian crises.

               c.       Many students would face practical challenges if forced to leave the United

       States to conduct remote learning. More than 3,000 of Harvard’s F-1 visa students are from

       countries with a time zone diﬀerence of six or more hours from Cambridge. Although

       Harvard is exploring ways to accommodate this issue, time diﬀerences are likely to pose a

       challenge for many students. Over 1,000 of Harvard’s F-1 visa students are from countries

       with blocked or restricted Internet access including Ethiopia, China, and Syria.



I declare under penalty of perjury that the foregoing is true and correct.

Executed on July 13, 2020

                                               /s/ Alan M. Garber               .
                                               Alan M. Garber




                                                   -8-
